                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RACHELLE J. DOUCET                                                                    PLAINTIFF

v.                               Case No. 4:17-cv-00720-KGB

ROBBY DALE ABERNATHY, et al.                                                        DEFENDANT

                                             ORDER

       Before the Court is the parties’ stipulation of dismissal (Dkt. No. 23). The parties stipulate

that all of the claims stated in plaintiff Rachelle Doucet’s complaint should be dismissed with

prejudice, and each party should bear its own costs and fees (Id.). The stipulation accords with the

terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For good cause shown, the Court adopts

the stipulation of dismissal (Id.). The action is dismissed with prejudice, and each party will bear

its own costs and fees. The pending motions are denied as moot (Dkt. Nos. 9, 15).

       So ordered this 14th day of December, 2018.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
